Case 8:17-cv-00277-JLS-ADS Document 88 Filed 09/08/20 Page 1 of 2 Page ID #:2850




    1
    2
    3
    4
    5
    6                                                      JS-6
    7
    8
                           UNITED STATES DISTRICT COURT
    9
                         CENTRAL DISTRICT OF CALIFORNIA
   10
   11   TOKIO MARINE SPECIALTY                 CASE NO. 8:17-cv-00277-JLS-ADS
   12   INSURANCE COMPANY,
                                               ORDER GRANTING
   13                                          STIPULATION TO DISMISS
                         Plaintiff,            ENTIRE ACTION WITH
   14
                                               PREJUDICE (DOC. 87)
   15        v.

   16   CITY OF LAGUNA BEACH,
   17
                         Defendant.
   18
   19
        CITY OF LAGUNA BEACH,
   20
   21                   Counter-Claimant,

   22   v.
   23
        TOKIO MARINE SPECIALTY
   24   INSURANCE COMPANY,
   25
                       Counter-Defendant.
   26
   27
   28
Case 8:17-cv-00277-JLS-ADS Document 88 Filed 09/08/20 Page 2 of 2 Page ID #:2851




    1                                      ORDER
    2         Pursuant to the Stipulation by and between Plaintiff and Counter-
    3   Defendant Tokio Marine Specialty Insurance Company and Defendant and
    4   Counter-Claimant City of Laguna Beach, the entire action is herewith dismissed
    5   with prejudice in accordance with FRCP 41(a)(1)(A)(ii). Each Party to bear its
    6   own fees and costs
    7         IT IS SO ORDERED.
    8
    9
   10   Dated: September 08, 2020            By:
                                                   Hon. Josephine L. Staton
   11                                              United States District Court Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
